Case 5:20-cv-00444-JSM-PRL Document1 Filed 09/14/20 Page 1 of 6 PagelD 1

FILED

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
OCALA DIVISION PO70 SEP [4 PH 12: 34

SCT Cie:

   

 

JESSICA SHICK, )
)
Plaintiff, )
)
v. ) Civil Action No.: 5, QO -N-UuU O0A0 PL
)
UNIVERSAL PROTECTION SERVICE, _ )
LLC, : )
| )
Defendant. )
| )
COMPLAINT

COMES NOW the Plaintiff, JESSICA SHICK, (“PLAINTIFF”), and files this Complaint
against Defendant, UNIVERSAL PROTECTION SERVICE, LLC. (“DEFENDANT”)
respectfully stating unto the Court the following:

GENERAL ALLEGATIONS
1. This is a cause|of action to recover damages, attorney fees, and other relief from

|
DEFENDANT for violations of 42 U.S.C. §§ 12101, et seg. and the Florida Civil Rights

Act (““FCRA”). |

2. At all material times, PLAINTIFF was a citizen and resident of Marion County,
Florida. !

3. At all material times, DEFENDANT was a Delaware corporation that provided security

services, including at the Ocala Regional Medical Center in Ocala, Florida, which is

where PLAINTIFF worked at all material times.

 
Case 5:20-cv-00444-JSM-PRL Document1 Filed 09/14/20 Page 2 of 6 PagelD 2

10.

11.

12.

13.

BACKGROUND
On or about J uly 4, 2018, DEFENDANT hired PLAINTIFF to work as a security guard.
At all relevant times, DEFENDANT acted through its officers, agents, servants and
employees. ,
Jurisdiction is conferred on this Court by 28 U.S.C. §§ 1331.
At all relevant times, PLAINTIFF was qualified for every position she held with
DEFENDANT. :
PLAINTIFF suffers from epilepsy, which limits her ability to perform major life
activities, including working.
In August 2018, PLAINTIFF had worked seven consecutive days and she was
concerned that if she worked an eighth day in a row, she would suffer a seizure, so she
called off work and went to see her doctor.
PLAINTIFF provided her supervisor, Scott Bentley, with a copy of her doctor’s note
which in part stated she could not work over 40 hours in a week and that she should
avoid 12 hour shifts and overnight assignments.
Upon information and belief, DEFENDANT regarded PLAINTIFF as disabled after
receiving the doctor’s note with her limitations and it would not have been an
unreasonable hardship to accommodate the request made on behalf of PLAINTIFF by
her physician.
When she called out, PLAINTIFF’S supervisor, Scott Bentley, threatened to issue a
written disciplinary action against PLAINTIFF although he did not immediately

follow-up on his|threat.

After receiving the request for accommodation, Bentley ignored it and continued to

 
Case 5:20-cv-00444-JSM-PRL Document1 Filed 09/14/20 Page 3 of 6 PagelD 3

14.

15.

16.

17.

18.

19.

20.

21.

schedule PLAINTIFF for seven consecutive days and 12 hour shifts.

In October 2018, Bentley gave PLAINTIFF a written disciplinary statement for calling
out of work after she missed work due to concerns about her epilepsy and despite
PLAINTIFF texting a physician’s note from her neurologist and providing a hard copy
of that note when Bentley and PLAINTIFF met in person. The disciplinary statement
was issued as a final written warning and upon information and belief, was designed to
make PLAINTIFF resign, which she did. This was a constructive discharge.

While issuing the write-up, Bentley told PLAINTIFF that while he knew she had
epilepsy, if he knew she had the types of problems she had, then he never would hired
her.

All conditions precedent to this action have occurred on been waived and PLAINTIFF

received a Right to Sue letter within 90 days of the filing of this action.

| COUNT I
VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

The General Allegations and Background above are hereby incorporated by reference
as though fully set forth herein.

PLAINTIFF had a disability and/or DEFENDANT regarded PLAINTIFF as disabled.
PLAINTIFF was) qualified to work as a security guard and could have performed her
job with reasonable accommodations, namely being allowed to work 40 hours per
week, and avoid overnight assignments and 12 hour shifts.

Rather than acepmmodate her, DEFENDANT terminated PLAINTIFF and this
decision was motivated at least in part by PLAINTIFF'S disability and/or perceived
disability and DEFENDANT’S intent to not accommodate PLAINTIFF. |

As aresult, PLAINTIFF has suffered embarrassment ‘and. humiliation.
inal

Case 5:20-cv-00444-JSM-PRL Document 1 Filed 09/14/20 Page 4 of 6 PagelD 4

WHEREFORE, PLAINTIFF demands judgment against DEFENDANT and respectfully
prays the Court that PLAINTIFF will recover nominal damages, backpay, front pay, benefits and
other economic relief, pre- and post-judgment interest, damages for emotional pain and suffering,
attomey fees and costs of litigation, reinstatement to her former position, punitive damages, and
other relief by reason of DEFENDANT’S violations of the ADA; for a trial by jury on all issues
so triable; and, for such other and further relief as the Court may deem just and proper.

COUNT Il
VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT

22. The General Allegations and Background above are hereby incorporated by reference
as though fully set forth herein.

23.  Atall relevant tines, PLAINTIFF was a qualified worker with a disability.

24. Upon information and belief, DEFENDANT terminated PLAINTIFF because of
PLAINTIFF’S disability and/or perceived disability, or to prevent having to provide
PLAINTIFF with a reasonable accommodation.

25. Upon information and belief, the reason for PLAINTIFF’S termination was her disability
and/or perceived disability, or at the very least, these were a motivating factor in the
decision to terminate PLAINTIFF.

26.  Asaresult, PLAIN TIFF has suffered embarrassment and humiliation.

WHEREFORE, PLAINTIF F demands judgment against DEFENDANT and respectfully
prays the Court that PLAINTIFF will recover nominal damages, backpay, front pay, benefits and
other economic relief, punitive damages, pre- and post-judgment interest, damages for her
emotional pain and suffering, attorney fees and costs of litigation, reinstatement to her former
position, punitive damages, and other relief by reason of DEFENDANT’S violations of the FCRA;
for a trial by jury on all issues so triable; and, for such other and further relief as the Court may

,
Case 5:20-cv-00444-JSM-PRL Document1 Filed 09/14/20 Page 5 of 6 PagelD 5

deem just and proper.

Dated: September 10, 2020

Respectfully submitted,

THE LAW OFFICE OF MATTHEW BIRK

/s/ Matthew W. Birk

Matthew W. Birk

Florida Bar No.: 92265

309 NE 1* Street

Gainesville, FL 32601

(352) 244-2069

(352) 372-3464 FAX
mbirk@gainesvilleemploymentlaw.com
ATTORNEYS FOR PLAINTIFF |
YSN / YSA3NO4

 
